UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                                Senior Airman JUSTIN M. TWISS
                                     United States Air Force

                                               ACM 38695

                                               4 June 2015

         Sentence adjudged 25 August 2014 by GCM convened at Joint Base
         Elmendorf-Richardson, Alaska. Military Judge: Todd E. McDowell
         (sitting alone).

         Approved Sentence: Dishonorable discharge, confinement for 16 months,
         total forfeitures of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Johnathan D. Legg.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                            MITCHELL, WEBER, and CONTOVEROS
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court